Citation Nr: 1504250	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is clear and unmistakable error in a November 2008 rating decision that denied an increased rating higher than 0 percent for a left knee disability and denied service connection for a right knee disability.

2.  Entitlement to an increased rating higher than 0 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1993 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that no revision was warranted for the previous denial of an increased rating higher than 0 percent for a left knee disability or the denial of service connection for a right knee disability.  In September 2011 the RO denied an increased rating higher than 0 percent for a left knee disability.  The Veteran relocated during the course of the appeal and jurisdiction now resides with the RO in Muskogee, Oklahoma.  

The issues of service connection for obesity, low back pain, hip pain, and elevated blood pressure, secondary to the left knee disability have been raised by the record in a June 2011 statement along with the notice of disagreement of record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2008, the Veteran appointed the Texas Veterans Commission as his representative.  As noted above, the Veteran reportedly relocated to Oklahoma during the course of the appeal, which was noted by the RO in February 2014.  A VA Form 646 was received from the Oklahoma Department of Veterans Affairs (ODVA) in April 2014; however, there is no VA Form 21-22 electing ODVA as the Veteran's representative, and/ or communication from the Veteran withdrawing Texas Veterans Commission as his representative.  The Board sent the Veteran a letter to his last known address in December 2014 noting that if wanted ODVA to represent him that he needed to submit the enclosed VA Form 21-22 to elect that veterans service organization as his representative.  The letter further noted that if he did not respond within 30 days of the (December 9, 2014) letter the Board would proceed with the assumption that the Veteran wished to remain represented by Texas Veterans Commission.  The Veteran never responded to the Board's letter; thus the Board will proceed accordingly.

The claims folder does not contain a VA Form 646 or equivalent from the Texas Veterans Commission.  See 38 C.F.R. § 20.600 (2014) (stating that "[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person").  The Texas Veterans Commission does not have an office at the Board in Washington.  Consequently, the Board finds that a remand is necessary to afford the Veteran's new representative at the RO an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the Veteran.

With respect to the increased rating claim for a left knee disability, after the RO denied an increased rating in September 2011, the Veteran submitted a notice of disagreement with this rating decision in January 2012.  A statement of the case has not been provided; this should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's representative, the Texas Veterans Commission, the opportunity to review the claims file and to submit a VA Form 646 or equivalent on the Veteran's behalf. 

2.  Issue a statement of the case to the Veteran and his representative addressing its denial of an increased rating higher than 0 percent for a left knee disability in September 2011.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b) (2014).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

3.  Thereafter, take any action deemed appropriate and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







